Citation Nr: 1515657	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  09-43 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to May 22, 2014, and in excess of 70 percent from May 22, 2014, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to May 22, 2014. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 and April 2009 rating decisions of the VA Regional Office (RO) in Des Moines, Iowa.  

A Board decision in May 2012 denied the Veteran's claims.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2013, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

In September 2013, the Board remanded the claim for further development. 

In an August 2014 rating decision, the RO granted an increased rating to 70 percent along with a TDIU effective the date of a May 2014 VA examination.  As this does not constitute full grants, the Board considers the issues to remain on appeal as set forth on the first page.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  Since the award of service connection, the PTSD results in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; anxiety; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.

1.  The Veteran is service-connected for PTSD, now evaluated as 70 percent disabling from the date of service connection; diabetes mellitus, type II, evaluated as 20 percent disabling; and tinnitus, evaluated as 10 percent disabling.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU from the date of service connection of PTSD.

3.  The Veteran completed four years of high school and was last gainfully employed as a heating/plumbing technician in November 2006.    

4.  The Veteran's service-connected disabilities, particularly his PTSD, preclude his substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met since the award of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for an award of a TDIU prior to May 22, 2014, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA obtained the Veteran's service treatment records (STRs), some post-service medical records, and also secured examinations in furtherance of his claim.  No treatment records dated after March 2011 have been obtained.  Additionally, the JMR noted that the Board should have obtained the Veteran's VA Vocational Rehabilitation records, which was not done.  However, a January 2015 statement from the Veteran's representative indicates that either a total 100 percent rating for PTSD or a 70 percent rating along with a TDIU prior to May 22, 2014, would satisfy the Veteran's appeal.  For the reasons set forth below, the Board is granting a 70 percent rating along with a TDIU.  Consequently, the Board concludes that additional development to obtain treatment records as well as the Veteran's Vocational Rehabilitation records is not necessary. 

Pertinent VA examinations were obtained in November 2007, March 2009, April 2010, and May 2014 with a July 2014 addendum opinion.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder; the extraschedular opinions are sufficient in that they were well supported based on consideration of the evidence of record.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected PTSD is rated as 50 percent disabling prior to May 22, 2014, and as 70 percent disabling from May 22, 2014, under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  

Pursuant to DC 9411, a 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A September 2007 treatment record shows that the Veteran had a GAF score of 49.  It was noted that he had problems with social environment due to irritability, sometimes related to intrusive thoughts and distressing memories.  

The Veteran was afforded a VA examination in November 2007.  He presented as moderately inappropriate; he appeared anxious, showed hand tremor, and generally fidgeted a good deal of the time, making only occasional eye contact.  His presentation was extremely vague, with a possible combination of reluctance to discuss details of his experiences, together with some memory difficulty.  He reported marrying his second and current wife in 1975 and that they had three children.  He reported working 36 years with the same company until he stopped working about one year ago.  He was extremely vague about the reasons for that.  The Veteran mentioned that he felt very stressed by life.  Over the years, the Veteran reported having had many anxiety symptoms; he referred to anxiety attacks and did not use the terminology panic attack in talking about that.  The Veteran thought he had some trouble sleeping, but that he got along well enough with others, including his family and at work.  He made vague reference to seeing things he did not want to see in Vietnam.  The Veteran, when seeking help from providers, would generally be nervous and anxious, rather than depressed.  He denied having a need to work in a solo job situation.  The Veteran thought he was very close with his current wife and with his children, denied anything that would sound like estrangement, denied anything that would approximate emotional numbing.  

Currently, the Veteran lived with his wife, son and daughter.  The Veteran was a member of the VFW but went to no meetings.  He was a member of a church and went there only sometimes, apparently was not an active member.  He liked to go hunting and had friends to go with, also family.  The Veteran and his wife might eat a meal out occasionally and they would see other couples socially.  The Veteran liked to visit a friend and had family that came to his house.  

The Veteran thought that he did have memories of Vietnam trauma experiences.  He avoided crowds.  The Veteran thought he got along okay with people generally both at work and in his family.  The examiner observed that notes from other providers suggested that there was some conflict-proneness with regard to the situation at his job.  The Veteran denied being jumpy or easily startled.  He denied worrying about harm coming to his family and denied being unable to laugh or cry.  The Veteran did state that sometimes he would feel panicky and that at such time, it seemed as if he was going to die.  The examiner noted that the Veteran was vague about symptoms of panic disorder.  

On examination, the Veteran's manner suggested anxiety.  His speech was mostly logical and related with no indication of hallucinations or delusions.  There was some quality of disorganization, with definite flight of ideas, and tangentiality noted.  Vagueness was most characteristic of the Veteran's verbalizations.  There were no obsessions or compulsions elicited and the Veteran denied being an obsessive worrier or engaging in cleaning or checking rituals.  He was oriented times three.  He showed extreme vagueness with regard to his history, but his memory seemed to be adequate for most purposes, so it did not appear to be a cognitive problem.  The Veteran had a moderate sleep disturbance.  The diagnosis was chronic PTSD and a GAF score of 52 was assigned.  The examiner opined that the Veteran's PTSD created occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, but generally satisfactory functioning.  The Veteran was also able to manage routine behavior, self-care, and most conversations. 
At a VA examination in March 2009, the Veteran was casually dressed in somewhat worn clothing, but appeared adequately groomed.  He was cooperative during the interview and responsive to all questions.  He frequently gave vague or global answers, but with follow-up questioning, it was possible to get him to be more specific in most cases.  There was no evidence of malingering or symptom exaggeration.  

During the interview, the Veteran indicated that he left his previous employment a year early suggesting that he would have otherwise retired in November 2007 and at another point in the interview, indicated that he believed that he would still be working for the company.  The Veteran reported that just prior to leaving his employment he believed his supervisor had received complaints from customers because of his irritability.  He characterized his departure as a voluntary retirement, but felt that he was not able to do otherwise after his employer's expression of disapproval.  The Veteran reported that he had evidently discussed the written statement which his employer provided for the VA and in that context, was told that his work had been adequate at the time he left.  

The Veteran reported enjoying hunting with friends and indicated he had many acquaintances, but also described himself as something of a loner.  He reported experiencing emotional distress whenever he encountered news of the current war.  He indicated a history of recurring panic attacks but none in the last ten years.  He acknowledged a tendency to worry, perhaps excessively, regarding his children and grandchildren.  The Veteran's responses were coherent and goal directed.  There was no indication of impaired thought process and no delusions were elicited.  The Veteran essentially denied hallucinations, but mentioned that at times, he would perceive vague motion in his peripheral vision, but would find nothing there when he looked directly.

The Veteran reported that he cried easily, at least two to three times per week, with no specific precipitant for it.  He described his sleep as "not too bad" and estimated he got between six and seven hours of sleep over the course of a day, but indicated that he frequently awakened after four hours of sleep and had difficulty returning to sleep.  He reported sufficient appetite and energy level, but had experienced decreased libido over the past year.  The Veteran expressed some uncertainty about his health, but did not seem to demonstrate a foreshortened future.  He did not endorse restricted range of affect or sense of estrangement from others.  He described interrupted sleep and repeatedly stated that he had "impaired impulse control."  When asked about that, he indicated that he was irritable infrequently; he was unable to estimate either a frequency or recent occurrence of irritability or poor impulse control.  The Veteran preferred to avoid crowds and felt uneasy in crowded circumstances.  He denied concentration difficulty or exaggerated started response. 

The diagnosis was chronic moderate PTSD and a GAF score of 58 was assigned.  The examiner opined that the symptoms reported by the Veteran at present were consistent or slightly improved from the time of his last examination.  He reportedly continued to experience significant anxiety symptoms, which had previously been interpreted as secondary to PTSD.  While the Veteran attributed his departure from the work force to PTSD, he did not in any way relate that decision to any specific manifestation of PTSD.  He seemed to have been particularly sensitive to some apparent criticism, which he received from his employer, which he has since learned was not as significant as it seemed at the time.  The Veteran did not indicate any significant impairment of his social relationships in light of his long-term marriage, apparently good relationships with his children and some friendships.  The examiner opined that the Veteran displayed generally satisfactory functioning despite occasional or possible decrease in work efficiency and intermittent, although infrequent, strain on social relationships.  

An October 2009 lay statement from his spouse shows that she had to demand him to bath and had to lay out changes of clothing.  She reported he needed assistance with food preparation.  She also reported that they did not go out to eat, to the movies, or to any other establishment for entertainment or relaxation.  She reported he had sleep impairment; was extremely moody; suffered from unprovoked irritability; had no friends; and made irrational comments.  

At an April 2010 VA examination, the Veteran was casually dressed and adequately groomed.  He appeared mildly or moderately distressed.  He kept his gaze downward with very limited eye contact, but was cooperative with the interview and responsive to all questions. He tended to respond with vague and global answers and seemed mildly distressed by follow-up questions asking for specifics such as frequency or duration of symptoms, most recent occurrence, or specific examples.  There was no suggestion of malingering.

The Veteran's manner suggested that he viewed issues simplistically and somewhat rigidly.  He clearly regarded himself as unable to work due to PTSD, but was somewhat resistant to analyzing why that was so.  He instead referred to past diagnoses of globus hystericus and aerophagia, both symptoms of anxiety, which were made shortly after his return from Vietnam.  He seemed to regard those past diagnoses and his long-term use of Xanax as dramatic evidence of marked impairment.  

The Veteran lived with his wife and daughter.  He had four children and had limited contact with most of them.  He indicated that he had few friends and was unable to identify hobbies or interests.  The examiner noted that the Veteran's report of symptoms and circumstances was virtually unchanged from that given at the time of his last VA examination.  When asked about his mood, the Veteran described himself as "not very happy, but I do not let it burden me."  He described some sleep disturbance.  He did not describe loss of appetite.  The Veteran described having sufficient energy to meet his needs.  He reported decreased libido and crying easily.  He denied suicidal ideation.  He continued to take Xanax to manage his anxiety symptoms and panic attacks.  The Veteran acknowledged excessive worrying, but denied any compulsive behavior.  There was no indication of impaired thought process or delusions or hallucinations.  He repeatedly referred to paranoia, described as an anxious discomfort in crowded places. 

With considerable questioning and probing the Veteran indicated that he left his long-term employment because of the marked discomfort he felt in that he was not in control of his circumstances, such as working heights, completing/correcting jobs started by other workers, and working more hours than agreed to.  He reported that since leaving his long-term employment he worked for several days as a truck driver, but left that job because the working conditions were not what he had agreed to in that he was expected to work much longer hours. 

The diagnosis was chronic moderate PTSD with a GAF score of 58.  The examiner opined that the Veteran clearly suffered from an anxiety disorder and evidenced a rigid and unambivalent cognitive style which caused him to regard certain job-related demands as intimidation.  The examiner noted that that cognitive style essentially constituted a personality disorder, which likely existed prior to and during service and which was more likely than not aggravated by service.  It was also that personality disorder, which contributed to the Veteran's seemingly unreasonable, irrational, and overly sensitive reaction to work demands.  For example, his need to leave his long-term employment after his supervisor expressed concern or criticism of his performance.  The examiner explained that such temperamental rigidity made future sustained employment very unlikely for the Veteran.  The examiner considered the aggravation of the Veteran's personality disorder as accounting for half of the functional impact and that it was primarily that disorder which accounted for any impairment due to mental health issues beyond the current 50 percent disability rating. 

A March 2011 treatment record shows that the Veteran continued to live with his wife, adult children and had few outside interests or activities.  He was alert, oriented, pleasant, and cooperative with no signs or symptoms suggestive of any formal thought disorder, disorientation, or cognitive impairment.  He described his mood as neutral and denied any significant depressive symptoms.  He did not overtly present with obvious anxiety although he noted chronic problems with anxiety since his return from Vietnam and regularly using Xanax to help manage it.  He reported spotty sleep, generally getting eight hours, but it was up and down all night.  He denied suicidal ideation, intentions, or plans and also denied any problems with homicidal ideation.  The Veteran had no real goal for psychotherapy or more active mental health treatment and felt his medication needs for his anxiety problems were well managed by his primary care physician and Xanax.  The GAF score was 55.

The Veteran was afforded a VA examination in May 2014.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported living with his long-time wife.  He indicated getting along well with his wife, with his family in general, and that he and his sons hung out together and discussed current events.  He reported being anxious in heavy traffic when driving.  He stated he seldom nowadays went to his VFW post and had no friends to speak of.  He stated that he did not want to go anyplace, and that the rest of the family went for vacations without him.  His level of social connectedness appeared fairly low, but some positive family relationships were noted.  He stated his PTSD was symptoms were severe to the point of precluding him from working.  

Examination revealed symptoms of depressed mood; anxiety; panic attacks that occurred weekly or less often; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.  The examiner noted that there was no indication of impaired judgment or thought process, no psychosis, no gross cognitive impairment, and no obsessions or compulsions.  The Veteran was regarded as cooperative, able to appreciate humor, but inclined to vagueness.  The examiner opined that with regard to GAF scores ranging from 49 to 58, that was not consistent with a change in symptoms from one examination to the next, only in the Veteran's somewhat inconsistent reporting of his symptoms.  The examiner opined that even if the lowest previous GAF score was to be taken as the most valid indication, that would not be evidence of impairment greater than his current rating.  The examiner opined that despite those difficulties, and in consideration of report of more severe symptoms at that time, his level of symptomatology was now seen as consistent with impairment that was in the range of deficiencies in most areas of functioning.

In a July 2014 addendum, the examiner opined that the Veteran did not meet the criteria for a separate diagnosis of a personality disorder and the Veteran's unreasonable thinking could readily be interpreted as a symptom of his PTSD.  The examiner noted that the Veteran was very much inclined to vagueness.  The examiner noted that the treatment records showed complaints of and treatment for anxiety symptoms with antianxiety medications going back to 1968, consistent with the notion he had had symptoms since Vietnam.  The examiner noted that the Veteran generally indicated symptoms since Vietnam, though denied the PTSD diagnosis by providers up until 2007.  The examiner opined that in their view, the Veteran had done a good deal of drinking and used antianxiety medications in such a fashion that for many years, the reexperiencing symptoms were to a significant extent masked.  The examiner opined that they did not see a progression over the years, but rather a failure to get involved in significant treatment.  

Based on a review of the evidence, the Board concludes that a rating of 70 percent, but no higher, is warranted from the date of service connection.  The May 2014 examiner opined that the Veteran met the criteria for a 70 percent rating; the RO subsequently assigned a 70 percent rating from the date of this examination.  In the July 2014 addendum opinion, the examiner opined that they did not see a progression over the years, indicating that the level of impairment due to the Veteran's PTSD has been consistent since the award of service connection.  The examiner's opinion that GAF scores ranging from 49 to 58 were not consistent with a change in symptoms from one examination to the next, only in the Veteran's somewhat inconsistent reporting of his symptoms, also supports a finding that the level of impairment has been consistent since the award of service connection.  In this case, the examiner's opinions suggest that any difference in symptoms noted in examinations and treatment records was due to the Veteran's inconsistent reporting of such symptoms as opposed to an actual change in his symptomatology.  

In light of the opinions from the May 2014 examiner, the Board concludes that the effect of the Veteran's psychiatric disability on his occupational and social functioning has appeared to be consistent since the award of service connection.  In this case, the evidence supports a finding that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In light of the fact that the RO awarded a 70 percent rating based on the results of the May 2014 VA examination, considering the opinions of that examiner discussed above, when affording the Veteran the benefit-of-the-doubt, the Board concludes that a 70 percent rating is warranted throughout this appeal.  

However, the criteria for a 100 percent disability rating have not been met at any time.  No medical professional has provided any opinion indicating that the Veteran has total occupational and social impairment.  None of his treatment records or VA examinations have shown symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The Board acknowledges that the May 2014 VA examination shows that the Veteran had suicidal ideation.  However, even with such report, the examiner did not opine that the Veteran is in a persistent danger of hurting oneself.  In this case, none of the symptoms indicative of a 100 percent rating have been shown.    

The Board acknowledges that the list of symptoms supporting a 100 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, while the Veteran does have occupational and social impairment, total impairment has not been shown.  The Veteran has been shown to have relationships with his family, suggesting that he does not have total social impairment.  To the extent that the Veteran does have occupational impairment, the Board is granting a TDIU prior to May 22, 2014.  As such, any occupational impairment experienced by the Veteran as a result of his service-connected PTSD is already compensated for with his receipt of a TDIU.  

The Board notes that the reported GAF scores of 52 and 58 are indicative of moderate symptoms; however, the Veteran has also had a GAF score of 49, indicative of serious symptoms, consistent with a 70 percent rating.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 70 percent rating, but no higher, is warranted from the date of service connection.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's PTSD disability has resulted in interference with employment or activities of daily life which would warrant an increased rating beyond 70 percent for this disability.

	B.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  Marginal employment shall not be considered substantially gainful employment.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.    

The Veteran's service-connected disabilities include PTSD, evaluated as 70 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; and  tinnitus, evaluated as 10 percent disabling.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU.  During this appeal, the RO granted an increased rating for the Veteran's PTSD effective from May 22, 2014, and awarded a TDIU from the same date as the Veteran met the schedular criteria.  

In light of the Board granting the currently assigned 70 percent rating back to the date of service connection, the Board must now determine whether the Veteran's service-connected disabilities precluded the Veteran from engaging in substantially gainful employment prior to May 22, 2014.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  

A VA Form 21-4192, "Request for Employment Information In Connection With Claim for Disability Benefits" dated in March 2008 shows that the Veteran was employed by Larsen Plumbing and Heating from March 1971 to November 2006.  According to the employer, the Veteran worked about 27 hours a week performing plumber, sheet metal and service calls and that he was allowed to determine his hours based on the company's work load and the amount he wanted to work.  The form indicates that the reason for termination was voluntary retirement. 

The Veteran's April 2008 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed four years of high school and had no additional training or education.  He reported last working in November 2006 and that he left his job because of his disability.  The Veteran reported that his employer had been telling him for a couple of years that he was not pulling his weight so he felt they expected him to take an early retirement.  He reported that his PTSD became so severe since the Iraq war that he began struggling with panic attacks, inability to concentrate, difficulty in adapting to stressful circumstances, etc.  

The May 2014 examiner opined that in the Veteran's present condition, he would be very likely to have considerably more difficulty than the average person in adapting to most job situations, especially if he had to work with others on a team basis and produce work within a restricted timeframe, or if he were subject to close supervision, especially with an overbearing boss.  The examiner opined that working at close quarters with others or with people moving around behind him, would also represent a barrier, as would any need for dealings with the public.  The examiner opined that given the Veteran's background in blue-collar kinds of work, for all practical purposes, he should be considered unemployable at that time due to his PTSD symptoms.  The examiner concluded that the Veteran was unable to secure or follow substantially gainful employment consistent with his background, and that was due to the service-connected PTSD.  

Based on a review of the evidence, the Board concludes that an award of a TDIU prior to May 22, 2014, is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  

As a result of the May 2014 VA examiner's opinion, the RO granted a TDIU from the date of that examination as well as an increase in the Veteran's PTSD disability rating to 70 percent.  For the reasons set forth above, the Board has granted the 70 percent rating back to the date of service connection as the Veteran's level of impairment and symptoms have been consistent throughout this appeal.  Considering the examiner's opinion that the Veteran is currently unemployable, and as already discussed above, since the examiner's opinions further indicate that the Veteran's PTSD symptomatology has been consistent wince the award of service connection, it follows that the award of a TDIU is also warranted prior to May 22, 2014.  The evidence of record shows that the Veteran is primarily unemployable due to his service-connected PTSD.  In this case, the Veteran has not been gainfully employed since November 2006.  Therefore, the Board concludes that the award of a TDIU is warranted from November 2006 when the Veteran left his employment. 

Accordingly, in considering the severity of the Veteran's service-connected disabilities, primarily his PTSD, the findings of the VA examiner, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU prior to May 22, 2014.  Entitlement to a TDIU prior to May 22, 2014 is, therefore, granted.


ORDER

A rating of 70 percent for PTSD is granted throughout the appeal, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU prior to May 22, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


